Citation Nr: 9923509	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-31 283	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to April 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the RO.  



REMAND

The veteran's claim for an increased rating is well grounded 
in that it is not inherently implausible.  38 U.S.C.A. § 
5107(a) (West 1991).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Fulfillment of the VA statutory duty to 
assist the veteran includes the procurement and consideration 
of any relevant VA or other medical records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Ferraro v. Derwinski, 1 
Vet. App. 326 (1991)  

The Board notes that associated with the veteran's claims 
folder is his VA Vocational Rehabilitation folder.  A review 
of that folder shows that, in November 1998, the veteran had 
missed a scheduled appointment with his rehabilitation 
counselor.  However, the folder does show that the veteran 
was scheduled to matriculate in college for the 1999 academic 
year.  The RO should obtain updated information regarding the 
veteran's current Vocational Rehabilitation status.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The latest medical 
records of the veteran are dated in September 1996.  Current 
medical record regarding his service-connected conditions 
should be obtained.  

The veteran then should be afforded a VA examination to 
determine the degree of industrial impairment attributable to 
the service-connected disabilities in light of the additional 
evidence.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
in order to obtain current information 
regarding the status of the veteran's VA 
Vocational Rehabilitation Training 
Program.  This should include copies of 
all decisions, reports and records 
considered in making determinations as to 
the veteran's entitlement for Vocational 
Rehabilitation benefits.  Specifically, 
the RO should obtain any Vocational 
Rehabilitation counseling notes and any 
records pertaining to his academic status 
at college.  

2.  The RO should take appropriate steps 
in order to obtain copies of all 
additional treatment records concerning 
his service-connected conditions dated 
since October 1996.  

3.  The veteran also should be afforded a 
VA psychiatric examination to ascertain 
the current severity of the service-
connected psychiatric disability.  All 
indicated development should be taken in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  The examiner should elicit from 
the veteran and record a complete history 
in this regard.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
precluded from securing and following 
substantial gainful employment as the 
result of the service-connected 
psychiatric disorder.  

4.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



